SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] For the quarterly period ended June 30, 2007 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32467 Global Realty Development Corp. (Name of small business issuer in its charter) Delaware 30-0360216 (Jurisdiction of organization) (I.R.S. Employer Identification No.) 11555 Heron Bay Boulevard, Suite 200 Coral Springs, Florida 33076 (Address of principal executive offices) Issuer's telephone number: (954) 603-0522 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant as required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YES NO X As of July 27, 2007, there were 96,689,497 shares of the registrant's common stock outstanding. Transitional Small Business Disclosure format (check one):YES NO X GLOBAL REALTY DEVELOPMENT CORP. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets at June 30, 2007 (Unaudited) and December 31, 2006 1 Consolidated Statements of Operations for the Six Months 2 Ended June 30, 2007 and 2006 (Unaudited) Consolidated Statements of Cash Flows for the Three Months 3 Ended June 30, 2007 and 2006 (Unaudited) Notes to Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 3. CONTROLS AND PROCEDURES 13 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 2 Item 1. Financial Statements GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED BALANCE SHEETS June 30 December 31, 2007 2006 (Unaudited) ASSETS Cash and cash equivalents $ 55,915 $ 110,979 Inventories-at the lower of cost or fair value-lots held for sale 24,194,783 29,469,111 Receivables 42,635 219,827 Deposits 776,890 - Receivable from related party 1,149,584 2,611,369 Prepaid expenses 151,869 1,091,500 Film Rights 618,000 618,000 Goodwill 6,794,000 6,794,000 Property, plant and equipment 2,050,193 1,911,514 TOTAL ASSETS $ 35,833,869 $ 42,826,300 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Convertible subordinated note $ - $ 2,400,000 Accounts payable and other liabilities 1,869,853 1,332,083 Mortgages notes payable 17,216,550 19,924,616 Accrued interest expense 240 876,903 Accrued salaries and benefits 528,419 454,963 Loans from related parties-unsecured 754,363 585,041 Income taxes payable 2,509,820 2,302,729 Other taxes payable 1,477,772 1,619,837 Total Liabilities 24,357,017 29,496,172 Stockholders' equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 500,000,000 shares authorized, 96,689,497 and 99,532,742 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 96,690 99,533 Paid in capital 35,812,462 35,917,345 Accumulated other comprehensive income 2,617,191 2,321,164 Retained earnings (deficit) (27,049,491 ) (25,007,914 ) Total stockholders' equity 11,476,852 13,330,128 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 35,833,869 $ 42,826,300 See accompanying notes to financial statements. 3 GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 REVENUES Land sales $ 1,782,908 $ 4,529,287 $ 10,861,901 $ 4,529,287 Other 89,948 35,329 136,491 79,452 Total Revenue 1,872,856 4,564,616 10,998,392 4,608,739 EXPENSES Cost of sales 1,257,580 3,287,874 9,367,831 3,337,032 Administrative 937,105 1,864,705 3,232,225 2,596,882 Interest 83,646 658,206 172,957 727,722 Depreciation 2,646 2,425 5,161 4,676 Total Expenses 2,280,977 5,813,210 12,778,174 6,666,312 Income (loss) before income taxes (408,121 ) (1,248,594 ) (1,779,782 ) (2,057,573 ) Income taxes (261,795 ) - (261,795 ) - Net income (loss) $ (669,916 ) $ (1,248,594 ) $ (2,041,577 ) $ (2,057,573 ) Net (loss) income per common share (basic & diluted) $ (0.007 ) $ (0.014 ) $ (0.021 )) $ (0.024 ) Weighted average common shares outstanding (basic & diluted) 96,675,596 87,634,635 96,734,414 86,927,718 See accompanying notes to financial statements 4 GLOBAL REALTY DEVELOPMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (2,041,577 ) $ (2,057,572 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 5,161 4,676 Amortization of prepaid consulting expenses 1,031,500 - Stock based compensation 623,531 811,707 Capital contribution of income tax 730,528 Decrease (increase) in assets: Accounts Receivable 177,192 (927,741 ) Deposits (776,890 ) - Inventory 5,274,328 5,776,612 Accounts receivable to related party - (228,908 ) Prepaid expenses (91,869 ) 310,421 Increase (decrease) in liabilities: Accounts payable 537,770 (202,440 ) Accrued salaries and benefits 73,456 - Taxes payable 207,091 712,081 Accrued interest (876,663 ) 423,745 Other taxes payable (142,065 ) 207,119 NET CASH PROVIDED BY OPERATING ACTIVITIES 4,731,493 4,829,700 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - (186,878 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES - (186,878 ) CASH FLOWS FROM FINANCING ACTIVITIES: Notes payable (2,400,000 ) - Mortgages payable, net (2,708,066 ) (5,631,209 ) Loans from related parties, unsecured 169,322 787,988 Loans from related parties, secured - 4,287 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (4,938,744 ) (4,838,934 ) EFFECT OF EXCHANGE RATE OF CASH 152,187 182,572 NET INCREASE (DECREASE) IN CASH (55,064 ) (13,540 ) CASH, beginning of year 110,979 20,670 CASH, end of year $ 55,915 $ 7,130 SUPPLEMENTAL DATA: Non cash items Issuance of common stock for consulting fees to be recognized in future periods $ - $ 1,715,000 Retirement of stock in exchange for payment of Related Party Receivable $ 1,461,785 $ - Capitalization of Taxes Payable $ 730,528 See accompanying notes to financial statements 5 GLOBAL REALTY DEVELOPMENT CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 NOTE A –
